DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered. Claims 53-64 and 66-75 remain pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55, 60-64, 66-70, and 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Tiep (US 4,422,456) in view of Klenner et al (US PGPub 2016/0030696).
Regarding claim 53, Tiep teaches a nasal cannula for respiratory therapy (Col. 1, lines 34-38), the cannula (fig. 1, 10) comprising: a first gas supply tube (fig. 2, 18), a nasal cannula body (Fig. 2, central tube 22) comprising: 
a first end (fig. 2, 20; see annotated fig. 2 below),
a second end, opposite the first end (see annotated fig. 2 below) , 
a longitudinal axis extending from the first end to the second end (fig. 4, line 5-5), 
a first section extending from the first end (see annotated Fig. 2 below, first section 40 extends from first end when assembled),
a second section extending from the second end (see annotated Fig. 2 below, second section 20 extends from second end when assembled), the second section being directly and rotably coupled to the first section (see Fig. 2, and Fig. 4, section 20 is directly coupled to section 40, 40 being able to rotate one section 20), the first section and the second section being disposed adjacently along the longitudinal axis (see Fig. 2), and 
a first nasal prong (fig. 2, 42) disposed on the first section (See Fig. 2, prong 42 disposed on first section) and in fluid communication with the first gas supply tube (Col. 3, lines 56-62), wherein the first nasal prong is rotatable relative to the first gas supply tube and the second section (see Fig. 4, prong on section 40 rotates relative to section 20), the rotation being about the longitudinal axis of the nasal cannula body (fig. 4, prong 42 can rotate relative to line 5-5 as shown by dashed lines).



    PNG
    media_image1.png
    354
    791
    media_image1.png
    Greyscale

Annotated Fig. 2 of Tiep
Tiep does not teach a first gas supply having a distal end that terminates in a first connector; and a first end rotatably coupled to the first connector.
However, Klenner teaches an analogous nasal cannula assembly (abstract) comprising a first gas supply tube (Fig. 57B, 100003a) having a distal end that terminates in a first connector (Fig. 57B, 10905); and a first end rotatably coupled to the first connector (paragraph 716, lines 1-3, connected via a swivel joint).
Therefore it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the gas supply of Tiep to have a rotatable connection, as taught by Klenner, for the purpose of allowing the conduit supplying air to move freely without disconnecting (paragraph 716, lines 3-5).
Regarding claim 54, Tiep, as modified by Klenner, further teaches wherein the rotatable coupling between the nasal cannula body and the first connector is a bearing (paragraph 716, lines 1-3; Fig. 57B, 10905).
Regarding claim 55, Tiep, as modified by Klenner, further teaches wherein the rotatable coupling between the nasal cannula body and the first connector is a journal bearing (paragraph 716, lines 1-3; Fig. 57B, 10905, a journal bearing and swivel joint are interchangeable terms).
Regarding claim 60, Tiep further teaches wherein the nasal cannula body (fig. 1, 10) further comprises a second nasal prong (fig. 2, 42).
Regarding claim 61, Tiep further teaches wherein the second nasal prong (fig. 2, 42 on second end) is rotatable relative to the first gas supply tube, the rotation being about the longitudinal axis of the nasal cannula body (fig. 4, both prongs 42 can rotate relative to line 5-5 as shown by dashed lines).
Regarding claim 62, Tiep further teaches wherein the first nasal prong is rotatable relative to the second nasal prong about the longitudinal axis of the nasal cannula body (Col. 3, lines 43-45, 50-53, the sleeves 40 are separate and can move independent of each other).
Regarding claim 63, Tiep further teaches wherein the second nasal prong is disposed on the second section (see annotated fig. 2, second prong on second component 40 is disposed on the second section when assembled).
Regarding claim 64, Tiep further teaches wherein the first section and the second section are coupled by one of a connection (see Fig. 2, section 40 placed on section 20) having sufficient static frictional torque to maintain a rotational position of the first section with respect to the second section (Col. 4, lines 16-22).
Regarding claim 66, Tiep, as modified, teaches all previous elements of the claim as stated above. Tiep does not teach a second gas supply tube having a distal end that terminates 
However, Klenner teaches a second gas supply tube (Fig. 57B, 100003b) having a distal end that terminates in a second connector (Fig. 57B, 10905 connected to the second tube), wherein the second end of the nasal cannula body is rotatably coupled to the second connector (716, lines 3-5), and wherein the second nasal prong is in fluid communication with the second gas supply tube (seen in fig. 57B, 10907b connected to connector 10905 connected to 100003b).
Therefore it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the gas supply of Tiep to have a rotatable connection, as taught by Klenner, for the purpose of allowing the conduit supplying air to move freely without disconnecting while supplying two different gas flow paths (paragraph 716, lines 3-5, paragraph 478, lines 13-15).
Regarding claim 67, Tiep, as modified, teaches all previous elements of the claim as stated above. Tiep does not teach wherein the first nasal prong is not in fluid communication with the second nasal prong.
However, Klenner teaches wherein the first nasal prong is not in fluid communication with the second nasal prong (Fig. 57B, prongs are separate from each other).
Therefore it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Tiep with the teachings of Klenner for the 
Regarding claim 68, Tiep further disclose wherein the second prong is positioned a distance along the longitudinal axis from the first nasal prong (Fig. 2, prongs 42 located a distance along the longitudinal axis from each other) and wherein the distance is adjustable (Col. 3, lines 62-65).
Regarding claim 69, Tiep further teaches wherein the first nasal prong (Fig. 2, 42 on first section) is axially slidable along the longitudinal axis of the nasal cannula body relative to the second nasal prong (Fig. 5, arrows above prongs 42 show the prongs move axially and separately).
Regarding claim 70, Tiep further teaches wherein a line extending from an interior of the cannula body through a center of a lumen of the first nasal prong (Fig. 2, 42, the inside of the tube is the lumen) is curved (a line of air travelling from the cannula body through the center of a lumen of the nasal prong would be curved). 
Regarding claim 72, Tiep further teaches wherein the first nasal prong is rotatable in a first and a second direction about the longitudinal axis (Fig. 4 shows that the prong 42 can rotate in two directions about the longitudinal axis).
Regarding claim 73, Tiep further teaches wherein the nasal cannula body is manufactured as a single piece (see Fig. 2, tube 22 is a single piece).
Regarding claim 74, Tiep, as modified by Klenner, further teaches wherein the first nasal prong maintains fluid communication with the first gas supply tube throughout a full rotation of the first connector (see Klenner paragraph 716; as modified by Klenner, the nasal prong would 
Regarding claim 75, Tiep, as modified by Klenner, further teaches wherein the first section and the second section are rotatable relative to each other (see Tiep Fig. 2 and 4; section 40 rotates on section 20) and relative to a position of at least one of the first gas supply tube or the second gas supply tube (see Fig. 2 and 4 of Tiep, prongs rotate relative to the gas supply tubes; see below response to arguments for further explanation). 
Claims 56, 59 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Tiep (US 4,422,456) in view of Klenner et al (US PGPub 2016/0030696) as applied to claim 55 above, and further in view of Gunaratnam (US PGPub 2004/0226566).
Regarding claim 56, Tiep, as modified by Klenner, teaches all previous elements of the claim as stated above. Tiep does not teach wherein the journal bearing has sufficient static frictional torque to maintain a rotational position of the first nasal prong relative to the first gas supply tube. 
However, Gunaratnam teaches an analogous nasal assembly (abstract) with rotating connecting sections (Fig. 2, 36) wherein the journal bearing (Fig. 3, 34 and 32) has sufficient static frictional torque to maintain a rotational position of the first nasal prong (Fig. 1, 50) relative to the first gas supply tube (Fig. 1, 22, paragraph 179, lines 5-8).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Tiep with the teachings of Gunaratnam for the purpose of preventing disengagement between the tube and nasal prong (Paragraph 179, lines 5-9). 
Regarding claim 59, Tiep, as modified by Klenner, teaches all previous elements of the claim as stated above. Tiep does not teach a lock configured to lock a rotational position of the first nasal prong relative to the first gas supply tube.
However, Gunaratnam teaches an analogous nasal assembly (abstract) with a lock configured to lock a rotational position of the first nasal prong relative to the first gas supply tube (Fig. 4, 42 and 44; paragraph 181, lines 1-6, 42 engage a tooth 44 and lock into a selected position).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Tiep with the teachings of Gunaratnam for the purpose of keeping the connector in the desired position and allowing manual adjustment. (Paragraph 181, lines 6-12). 
Regarding claim 71, Tiep, as modified, teaches all previous elements of the claim as stated above. Tiep does not teach wherein the nasal cannula body includes a surface contoured to provide a discrete number of stable axial positions of the first nasal prong. 
However, Gunaratnam teaches an analogous nasal assembly (abstract) wherein the nasal cannula body (Fig. 2, 32) includes a surface contoured to provide a discrete number of stable axial positons of the first nasal prong (Fig. 4, teeth 42, Paragraph 181, lines 1-4).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Tiep with the teachings of Gunaratnam for the purpose of selectively rotating the prong to a desired position and keeping it in place in that position (paragraph 181, lines 7-10).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Tiep (US 4,422,456) in view of Klenner et al (US PGPub 2016/0030696) as applied to claim 53 above, and further in view of RBC Aerospace Bearings Plain Bearings Spec Sheet (Hereinafter ‘RBC’).
Regarding claim 57, Tiep, as modified, teaches all previous elements of the claim as stated above. Tiep does not teach wherein the journal bearing has frictional torque of about 0.01Nm to 1 Nm.
However, RBC teaches specifications for plain bearings wherein the bearing has a frictional torque of about 0.01 Nm to 1 Nm (Page 43, Load ratings “ No Load Rotational Breakaway Torque”, frictional torque is rotational torque, the values on the chart are between 0.01Nm and 1Nm).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Tiep with the teachings of RBC because RBC teaches it is known that a frictional torque of about 0.01 Nm to 1 Nm is a standard value for bearings.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Tiep (US 4,422,456) in view of Klenner et al (US PGPub 2016/0030696), further in view of RBC Aerospace Bearings Plain Bearings Spec Sheet (Hereinafter ‘RBC’) as applied to claim 56 above, and further in view of Gunaratnam (US PGPub 2004/0226566).
Regarding claim 58, Tiep, as modified, teaches all previous elements of the claim as stated above. Tiep does not teach wherein the journal bearing has an internal surface contoured such that the journal bearing as intermittent rotational stops. 
However, Gunaratnam teaches an analogous nasal assembly (abstract) wherein the journal bearing (Fig. 3, 34 and 32) has an internal surface contoured such that the journal bearing as intermittent rotational stops. (Fig. 2, 37, paragraph 180, lines 1-3)).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Tiep with the teachings of Gunaratnam for the purpose of selectively rotating the cannula to a desired position and keeping it locked in place in that position (paragraph 181, lines 7-10).
Claims 53-56, 59-61, 54, 66-67, and 70-75 are rejected under 35 U.S.C. 103 as being unpatentable over of Gunaratnam (US PGPub 2004/0226566) in view of Klenner et al (US PGPub 2016/0030696).
Regarding claim 53, Gunaratnam teaches a nasal cannula for respiratory therapy (see abstract and Fig. 1), the cannula (fig. 1, 10) comprising: a first gas supply tube (see Figs. 37 and 38 showing gas supply tube connected to the cannula), a nasal cannula body (Fig. 1, 18) comprising: 
a first end (see annotated fig. 1 below),
a second end, opposite the first end (see annotated fig. 1 below) , 
a longitudinal axis extending from the first end to the second end (see Fig. 1, longitudinal axis extending between the two ends), 
a first section extending from the first end (see annotated Fig. 1 below, first section 16 extends from first end),
a second section extending from the second end (see annotated Fig. 1 below, second section 26 extends from second end), the second section being directly and rotatably coupled 
a first nasal prong (see figs. 1 and 5, prongs 50) disposed on the first section (See fig. 1, prong 50 disposed on first section 16) and in fluid communication with the first gas supply tube (see paragraph 185), wherein the first nasal prong is rotatable relative to the first gas supply tube and the second section (see paragraph 179, connections 34 allow section 16 to rotate relative to these two components), the rotation being about the longitudinal axis of the nasal cannula body (see annotated fig. 1 and paragraphs 179-181).




    PNG
    media_image2.png
    518
    923
    media_image2.png
    Greyscale

Annotated Fig. 1 of Gunaratnam
Gunaratnam does not teach a first gas supply having a distal end that terminates in a first connector; and a first end rotatably coupled to the first connector.
However, Klenner teaches an analogous nasal cannula assembly (abstract) comprising a first gas supply tube (Fig. 57B, 100003a) having a distal end that terminates in a first connector (Fig. 57B, 10905); and a first end rotatably coupled to the first connector (paragraph 716, lines 1-3, connected via a swivel joint).
Therefore it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the gas supply of Gunaratnam to have a rotatable connection, as taught by Klenner, for the purpose of allowing the conduit supplying air to move freely without disconnecting (paragraph 716, lines 3-5).
Regarding claim 54, Gunaratnam, as modified by Klenner, further teaches wherein the rotatable coupling between the nasal cannula body and the first connector is a bearing (Klenner paragraph 716, lines 1-3; Fig. 57B, 10905).
Regarding claim 55, Gunaratnam, as modified by Klenner, further teaches wherein the rotatable coupling between the nasal cannula body and the first connector is a journal bearing (Klenner paragraph 716, lines 1-3; Fig. 57B, 10905, a journal bearing and swivel joint are interchangeable terms).
Regarding claim 56, Gunaratnam further teaches wherein the journal bearing has sufficient static frictional torque to maintain a rotational position of the first nasal prong relative to the first gas supply tube (Fig. 1, 22, paragraph 179, lines 5-8).
Regarding claim 59, Gunaratnam further teaches a lock configured to lock a rotational position of the first nasal prong relative to the first gas supply tube (Fig. 4, 42 and 44; paragraph 181, lines 1-6, 42 engage a tooth 44 and lock into a selected position).
Regarding claim 60, Gunaratnam further teaches wherein the nasal cannula body (fig. 1, 10) further comprises a second nasal prong (see second prong on body).
Regarding claim 61, Gunaratnam further teaches wherein the second nasal prong (see Figs 1 and 2, second prong is on first section 16) is rotatable relative to the first gas supply tube, the rotation being about the longitudinal axis of the nasal cannula body (see annotated fig. 1 and paragraphs 179-181; section 16 rotates relative to the gas supply tube, the second prong being on this section).
Regarding claim 64, Tiep further teaches wherein the first section and the second section are coupled by one of a connection (see Figs. 1 and 2, connector 36 between the sections) having sufficient static frictional torque to maintain a rotational position of the first section with respect to the second section (see paragraphs 179-181, connection keeps section 16 in desired position).
Regarding claim 66, Gunaratnam, as modified, teaches all previous elements of the claim as stated above. Gunaratnam does not teach a second gas supply tube having a distal end that terminates in a second connector, wherein the second end of the nasal cannula body is rotatably coupled to the second connector, and wherein the second nasal prong is in fluid communication with the second gas supply tube.
However, Klenner teaches a second gas supply tube (Fig. 57B, 100003b) having a distal end that terminates in a second connector (Fig. 57B, 10905 connected to the second tube), 
Therefore it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the gas supply of Gunaratnam to have a rotatable connection, as taught by Klenner, for the purpose of allowing the conduit supplying air to move freely without disconnecting while supplying two different gas flow paths (paragraph 716, lines 3-5, paragraph 478, lines 13-15).
Regarding claim 67, Gunaratnam, as modified, teaches all previous elements of the claim as stated above. Gunaratnam does not teach wherein the first nasal prong is not in fluid communication with the second nasal prong.
However, Klenner teaches wherein the first nasal prong is not in fluid communication with the second nasal prong (Fig. 57B, prongs are separate from each other).
Therefore it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Tiep with the teachings of Klenner for the purpose of providing more flexibility in the positioning of each prong without disrupting the other prong positioning.
Regarding claim 70, Gunaratnam further teaches wherein a line extending from an interior of the cannula body through a center of a lumen of the first nasal prong (see fig. 6, the inside of the tube is the lumen) is curved (a line of air travelling from the cannula body through the center of a lumen of the nasal prong would be curved). 
Regarding claim 71, Gunaratnam further teaches wherein the nasal cannula body includes a surface contoured to provide a discrete number of stable axial positions of the first nasal prong (Fig. 4, teeth 42, Paragraph 181, lines 1-4). 
Regarding claim 72, Gunaratnam further teaches wherein the first nasal prong is rotatable in a first and a second direction about the longitudinal axis (see Fig 4 and paragraphs 179-181, section 16 can rotate both directions circumferentially).
Regarding claim 73, Gunaratnam further teaches wherein the nasal cannula body is manufactured as a single piece (see Fig. 1, body 18).
Regarding claim 74, Gunaratnam, as modified by Klenner, further teaches wherein the first nasal prong maintains fluid communication with the first gas supply tube throughout a full rotation of the first connector (see Klenner paragraph 716; as modified by Klenner, the nasal prong would remain in fluid connection throughout a full rotation of the connector as the connector is intended to ensure that air flows through the prongs even if the air supply tubes are moved).
Regarding claim 75, Gunaratnam, as modified by Klenner, further teaches wherein the first section and the second section are rotatable relative to each other (see Gunaratnam paragraph 179 and Fig. 4) and relative to a position of at least one of the first gas supply tube or the second gas supply tube (see fig. 4 and paragraphs 179-181, section 16 rotates relative to gas supply connected at both the first and second ends). 
Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratnam (US PGPub 2004/0226566) in view of Klenner et al (US PGPub 2016/0030696) as applied to claim 53 above, and further in view of RBC Aerospace Bearings Plain Bearings Spec Sheet (Hereinafter ‘RBC’).
Regarding claim 57, Gunaratnam, as modified, teaches all previous elements of the claim as stated above. Gunaratnam does not teach wherein the journal bearing has frictional torque of about 0.01Nm to 1 Nm.
However, RBC teaches specifications for plain bearings wherein the bearing has a frictional torque of about 0.01 Nm to 1 Nm (Page 43, Load ratings “ No Load Rotational Breakaway Torque”, frictional torque is rotational torque, the values on the chart are between 0.01Nm and 1Nm).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Gunaratnam with the teachings of RBC because RBC teaches it is known that a frictional torque of about 0.01 Nm to 1 Nm is a standard value for bearings.
Regarding claim 58, Gunaratnam, as modified, teaches all previous elements of the claim as stated above. Gunaratnam does not teach wherein the journal bearing has an internal surface contoured such that the journal bearing as intermittent rotational stops. 
However, Gunaratnam teaches a journal bearing between the first and second section (Fig. 3, 34 and 32) having an internal surface contoured such that the journal bearing as intermittent rotational stops. (Fig. 2, 37, paragraph 180, lines 1-3).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the journal bearing between the gas supply tube and the first section with the teachings of Gunaratnam for the purpose of selectively rotating .
Claims 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratnam (US PGPub 2004/0226566) in view of Klenner et al (US PGPub 2016/0030696) as applied to claim 53 above, and further in view of
Regarding claim 68, Gunaratnam teaches all previous elements of the claim as stated above. Gunaratnam does not teach wherein the second prong is positioned a distance along the longitudinal axis from the first nasal prong and wherein the distance is adjustable.
However, Tiep teaches an analogous nasal cannula (see abstract and Fig. 5) wherein the second prong is positioned a distance along the longitudinal axis from the first nasal prong (Fig. 2, prongs 42 located a distance along the longitudinal axis from each other) and wherein the distance is adjustable (Col. 3, lines 62-65).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the prongs of Gunaratnam to be adjustable distanced from one another, in order to accommodate differences in nostril distances among users (see col. 3, lines 29-31 of Tiep).
Regarding claim 69, Gunaratnam, as modified by Tiep, further teaches wherein the first nasal prong (Fig. 2, 42 on first section) is axially slidable along the longitudinal axis of the nasal cannula body relative to the second nasal prong (Fig. 5, arrows above prongs 42 show the prongs move axially and separately; as modified this would be the first prong of Gunaratnam).

Response to Arguments
Applicant's arguments filed 9/31/2020 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner acknowledges that in an interview, it was indicated that an amendment toward the first and second sections being “rotatably and directly coupled” would overcome the previous rejection using Tiep. However, the claim is broad enough that a different interpretation of the Tiep reference has been used to reject the claim. Further, a rejection using the Gunaratnam reference as the primary reference has been used. It is noted that Gunaratnam has not been used to reject claims 63 and 64 where it is required that the second nasal prong is disposed on the second section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trimble et al. (US 4,782,832) which discloses a nasal assembly wherein the prongs are adjustable relative to one another; Haibach et al. (US PGPub 2014/0366885) which discloses a nasal cannula assembly where the prongs rotate along a longitudinal axis;  Harrison et al. (US PGPub 2016/0015921) which discloses a nasal cannula assembly where the prongs rotate along a longitudinal axis and to one another;  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799